911 F.2d 735
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Michael Vincent O'FARRELL, Defendant-Appellant.
No. 89-5571.
United States Court of Appeals, Sixth Circuit.
Aug. 21, 1990.

W.D.Ky;  No. 87-00124, Johustone, C.J.
W.D.Ky.
VACATED AND REMANDED.
Before BOYCE F. MARTIN, Jr. and WELLFORD, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Defendant, Michael Vincent O'Farrell, appeals his conviction for conspiracy under 18 U.S.C. Sec. 371.  The government now moves for dismissal of the appeal due to the death of the defendant.  Counsel for defendant has not responded.


2
Death pending direct appellate review of a criminal conviction abates not only the appeal but also all proceedings had in the prosecution from its inception.   United States v. Toney, 527 F.2d 716, 720 (6th Cir.1975);  see also United States v. Pauline, 625 F.2d 684, 685 (5th Cir.1980) and United States v. Moehlenkamp, 557 F.2d 126 (7th Cir.1977).


3
It is therefore ORDERED that the judgment of conviction against the defendant is vacated;  and the cause is remanded to the district court, which is instructed to dismiss the indictment against him.